Case 1:18-cv-07340-LDH-PK Document 64-6 Filed 06/26/19 Page 1 of 3 PagelD #: 644

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ODILON S. CELESTIN, e ai., Case No. 1:18-cv-07340
Plaintiffs,

V.

MICHEL JOSEPH MARTELLY, et ail.,

Defendants.

 

Declaration of F. Carl Braun on behalf of Unibank, S.A.

F, Carl Braun, under penalty of perjury, declares as follows:

1. I am aHaitian citizen and presently reside in Haiti. I am over eighteen (18) years
of age and am otherwise sui juris.

2. I am currently TheChairman and Chief Executive Officer of Unibank, S.A.
(“Unibank”) and have become familiar with the facts of this lawsuit through my work in that
position.

3; As Chairman and Chief Executive Officer, I have obtained information regarding
the processes of international money transfers, the implementation of the fee described in this
lawsuit by the Banque de Republiqued'Haiti (*“BRH” or Central Bank”), and the collection and
remittance of the funds from this fee to the Central Bank.

4. Unibank has authorized me to make this declaration on its behalf.

> Unibank is a Haitian Bank that operates with its principal place of business,
corporate offices, and headquarters in Port-Au-Prince.

6. Unibank does not have any employees in the United States and does not conduct

any operations in the United States.

Page 1 of 3
Case 1:18-cv-07340-LDH-PK Document 64-6 Filed 06/26/19 Page 2 of 3 PagelD #: 645

De Unibank does not maintain any files or records in the United States. Unibank’s
corporate records, e-mail communications, and corporate bank accounts are in Haiti. The
documents associated with these records, communications, and bank accounts are primarily in
French.

8. Unibank was not involved in theCentral Bank’simplementation of the $1.50 fee
on money transfers.

9. As required by Haitian law and regulations, Unibank applies the Central Bank
$1.50 fee to all bank wire transfers executed through its foreign bank correspondents. It regularly
remits this fee to the Central Bank.

10. With regards to money transfers executed by its subsidiaries, Unitransfer USA
Inc. and Unitransfer S.A., for the Haitian Diaspora sending money to Haitian residents, or by
Haitian residents sending money towards the Haitian Diaspora, the application, collection and
remittance of the $1.50 Central Bank fee is executed by said subsidiaries, as required by Haitian
Law.

MY, Unibank, has not retained any portion of the Central Bank’s $1.50 fee on money
transfers.

12; Unibank, has not received any benefits as a result of the Central
Bank’ simplementation of the $1.50 fee.

13. Unibank is unaware of any witnesses to this lawsuit that are located in New York.

14. For Unibank, litigating this action in New York would result in significant
financial costs, the burdens of international travel, production and transport of documents to New

York, costs of translation of these documents from French to English, and the cost of

Page 2 of 3
Case 1:18-cv-07340-LDH-PK Document 64-6 Filed 06/26/19 Page 3 of 3 PagelD #: 646

participating in a complex legal proceeding in a foreign country where it has no business
dealings.

I declare under penalty of perjury under the laws of the United States of America that, to
the best of my knowledge, the foregoing is true and correct and that I executed this declaration
on May 13, 2019, in

Dated: Port-au-Prince, Haiti
May 13, 2019

/ F.CARL BRAUN

Page 3 of 3
